Citation Nr: 1035813	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his mother




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2008 and September 2008 rating decisions 
of the VA Regional Office (RO) in Wichita, Kansas, which denied 
entitlement to the benefits sought on appeal.

In June 2010, the Veteran testified at a Board hearing before the 
undersigned Acting Veterans Law Judge (AVLJ).  A transcript of 
that proceeding is of record.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claims of 
entitlement to service connection.  So, regrettably, these claims 
are being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on his 
part.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

With regard to the Veteran's claims of entitlement to service 
connection, the Board observes that the Veteran testified in June 
2010 that he received treatment related to his back and shoulders 
at the Topeka, Kansas VA Medical Center (VAMC).  The Board 
acknowledges that the RO obtained medical records from the Topeka 
VAMC, dated through March 2009, but points out that treatment 
records since that time, as reported by the Veteran, have not 
been associated with his claims file.  These records may contain 
important medical evidence or confirmation of the Veteran's 
assertions.  

VA must make a "reasonable effort" to obtain these and other 
relevant records.  If the RO did make a reasonable effort to 
obtain all of the Veteran's VA medical treatment records, but 
they were unavailable, there is no specific indication in the 
file that these records do not exist or that further attempts to 
obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2009).  As VA has a duty to request all available 
and relevant records from Federal agencies, including VA medical 
records, another search must be made for any additional VA 
medical records that might be available for consideration in 
this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, as pointed out by the Veteran and his representative 
at the June 2010 hearing before the undersigned AVLJ, the Veteran 
asserts that he now receives Social Security disability benefits.  
(See transcript at p. 11).  It is not clear from the record if 
the Veteran is receiving SSA disability benefits for his back or 
shoulders.  The Board acknowledges that a copy of the favorable 
decision and that the supporting medical records pertinent to the 
claim have not yet been obtained.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  If relevant, these records must also be obtained and 
associated with the other evidence in the claims file.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Furthermore, the Board notes that the Veteran has not yet been 
afforded VA examinations regarding his claims of entitlement to 
service connection for his bilateral shoulder disability and back 
disability, in order to determine whether these claimed 
disabilities are related to his military service.  In this 
regard, the Board acknowledges that the Veteran contends that he 
was injured during service and that VA medical records indicate 
continuity of symptomatology in the years following active 
service.  However, the Veteran's testimony at his Board hearing 
indicates that he was also treated for work- and recreational-
related injuries of the back and shoulders.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  The Board notes that the 
medical evidence is unclear whether the Veteran's claimed 
disabilities are causally or etiologically related to the 
Veteran's military service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claims of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded additional VA examinations in order to determine 
nature and etiology of the Veteran's claimed disabilities.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's 
treatment at the Topeka VA Medical Center, 
for the period from March 2009 to the 
present, including all hospitalization 
reports.  If these records are unavailable, 
simply do not exist, or further attempts to 
obtain them would be futile, document this in 
the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Determine whether the Veteran is 
receiving SSA disability benefits for his 
back or shoulders.  If so, obtain the 
Veteran's complete SSA records and associate 
this additional evidence with his claims 
file.  The SSA records should include, but 
are not limited to, all clinical records and 
examination reports, as well as a copy of the 
notice to the Veteran of that agency's 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

3.  The RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his bilateral shoulder 
disability, including whether it is at least 
as likely as not (i.e., 50 percent or greater 
probability) that his bilateral shoulder 
disability is related to his service in the 
military, to include his claimed in-service 
injury.  To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent post-
service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take into 
consideration the Veteran's medical, 
occupational, and recreational history prior 
to, during, and since his military service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  The RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his back disability, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his back disability is related to his 
service in the military, to include his 
claimed in-service injury.  To assist in 
making this important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical history, 
including a copy of this remand, the 
Veteran's available service medical records, 
and pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take into 
consideration the Veteran's medical, 
occupational, and recreational history prior 
to, during, and since his military service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

5.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the claims of entitlement to 
service connection for a bilateral shoulder 
disability and a back disability.  If the 
benefits sought remain denied, the RO should 
issue a supplemental statement of the case 
and afford the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


